        Case 2:19-cv-11907-SSV-KWR Document 1 Filed 07/29/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

---------------------------------------------------   x
WAYNE GILMORE,                                        :
an individual,                                        :
                                                      :        CASE NO.:
                  Plaintiff,                          :
                                                      :
v.                                                    :
                                                      :
HALO 6, LLC,                                          :
a Louisiana Limited Liability Company,                :
                                                      :
                  Defendant.                          :
---------------------------------------------------   x

                                                 COMPLAINT

         Plaintiff, WAYNE GILMORE, by and through his undersigned counsel, hereby files this

Complaint and sues HALO 6, LLC, a Louisiana Limited Liability Company, for declaratory and

injunctive relief, attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq., and alleges:

                                     JURISDICTION AND PARTIES

         1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans With Disabilities Act, 42 U.S.C. § 12181 et seq. (hereinafter referred to as the

“ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

         3.       Plaintiff, WAYNE GILMORE, (hereinafter referred to as “MR. GILMORE” or

“PLAINTIFF”), is a resident of St. John the Baptist Parish, Louisiana.

         4.       MR. GILMORE is a qualified individual with a disability under the ADA. MR.

GILMORE is paralyzed from the waist down. MR. GILMORE is a paraplegic and uses a



                                                          1
       Case 2:19-cv-11907-SSV-KWR Document 1 Filed 07/29/19 Page 2 of 5



wheelchair as his primary means of mobility.

       5.      Due to his disability, PLAINTIFF is substantially impaired in several major life

activities and requires a wheelchair for mobility.

       6.      Upon information and belief, Defendant HALO 6, LLC, is a Louisiana Limited

Liability Company registered to do business in the State of Louisiana (hereinafter referred to as

“HALO” or “Defendant”), is the owner, lessee, lessor and/or operator of the real properties and

improvements which is the subject of this action, to wit: the “Property,” Cambridge Center,

generally located at 1036 W. Airline Highway, Laplace, LA 70068. Defendant is obligated to

comply with the ADA.

       7.      All events giving rise to this lawsuit occurred in the Eastern District of Louisiana,

St. John the Baptist Parish, Louisiana. DEFENDANT is responsible for complying with the

obligations of the ADA.

                      COUNT I - VIOLATION OF TITLE III OF THE
                        AMERICANS WITH DISABILITIES ACT

       8.      PLAINTIFF realleges and reavers the proceeding paragraphs as if they were

expressly restated herein.

       9.      The Property, a shopping plaza, is a public accommodation and is subject to the

ADA.

       10.     MR. GILMORE has visited the Property numerous times and plans to visit the

Property again in the near future.1

       11.     During his visits, MR. GILMORE experienced serious difficulty accessing the


1
  Plaintiff sued the previous owner of this Property in 2016 for the same barriers to access.
However, the Property was sold to the current owner approximately one month after a settlement
was reached without implementing any repairs for disabled access. See Gilmore v. Robco, Case
2:16-cv-02953-MLCF-DEK (filed April 11, 2016).

                                                 2
       Case 2:19-cv-11907-SSV-KWR Document 1 Filed 07/29/19 Page 3 of 5



goods and utilizing the services therein due to the architectural barriers discussed in detail herein.

       12.     MR. GILMORE intends to and will visit the Property to utilize the goods and

services in the future, but fears that he will encounter the same barriers to access which are the

subject of this action unless they are properly corrected. However, but for the barriers to access

discussed herein, Plaintiff would visit the Property more often.

       13.     DEFENDANT is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302

et seq. and is discriminating against PLAINTIFF due to, but not limited to, its failure to remedy,

inter alia, the following violations which were personally encountered by PLAINTIFF and

which hindered his access to the property:

               A.      Plaintiff encountered inaccessible parking designated for disabled use due

                       to a lack of proper signage on most of the intended disabled use spaces.

               B.      Plaintiff encountered inaccessible parking due to curb ramps which

                       improperly protrude into the access aisles of most of the disabled use

                       parking spaces throughout the Property.

               C.      Plaintiff encountered inaccessible curb ramps throughout the Property due

                       to excessive slopes, disrepair and a failure to provide smooth transitions.

               D.      Plaintiff encountered inaccessible tenant entranceways due to lips/small

                       step-ups at the doors without a compliant threshold or ramp for wheelchair

                       use.

       14.     Furthermore, DEFENDANT continues to discriminate against PLAINTIFF by

failing to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to provide PLAINTIFF an equal opportunity to participate in, or

benefit from, the goods, services, facilities, privileges, advantages, and accommodations which


                                                  3
       Case 2:19-cv-11907-SSV-KWR Document 1 Filed 07/29/19 Page 4 of 5



DEFENDANT offers to the general public; and by failing to take such efforts that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated,

or otherwise treated differently than other individuals because of the absence of auxiliary aids

and services.

       15.      To date, all barriers to access and ADA violations still exist and have not been

remedied or altered in such a way as to effectuate compliance with the provisions of the ADA,

even though removal is readily achievable.

       16.      Removal of the discriminatory barriers to access located on the Property is readily

achievable, reasonably feasible, and easily accomplished, and would not place an undue burden

on DEFENDANT.

       17.      Removal of the barriers to access located on the Property would provide

PLAINTIFF an equal opportunity to participate in, or benefit from, the goods, services, and

accommodations which DEFENDANT offers to the general public.

       18.      Independent of his intent to return as a patron to the Property, PLAINTIFF

additionally intends to return as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       19.      PLAINTIFF has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. PLAINTIFF is entitled to have his reasonable attorneys’ fees,

costs, and expenses paid by DEFENDANT, pursuant to 42 U.S.C. § 12205.

       WHEREFORE, PLAINTIFF demands judgment against DEFENDANT, and requests the

following injunctive and declaratory relief:

       A.       That this Court Declare that the Property owned, leased, leased to and/or operated

                by DEFENDANT is in violation of the ADA;


                                                 4
      Case 2:19-cv-11907-SSV-KWR Document 1 Filed 07/29/19 Page 5 of 5



       B.     That this Court enter an Order directing DEFENDANT to alter the facility to

              make it accessible to and useable by individuals with disabilities to the full extent

              required by Title III of the ADA;

       C.     That this Court enter an Order directing DEFENDANT to evaluate and neutralize

              its policies, practices, and procedures towards persons with disabilities for a

              reasonable amount of time, allowing implementation and completion of corrective

              procedures;

       D.     That this Court award reasonable attorneys’ fees, costs (including expert fees),

              and other expenses of suit, to PLAINTIFF; and

       E.     That this Court awards such other and further relief as it deems necessary, just

              and proper.

Dated: July 29, 2019
                                            Respectfully submitted,

                                            KU & MUSSMAN, P.A.


                                         By: /s/ Georgianne Sims
                                            Georgianne Sims, Esq. (La. # 27879)
                                            18501 Pines Blvd, Suite 209-A
                                            Pembroke Pines, FL 33029
                                            Tel: (305) 891-1322
                                            Fax: (305) 891-4512
                                            Georgianne.sims@gmail.com
                                            Attorney for Plaintiff




                                                  5
